DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as page 13, lines 12-19 of the specification suggest that individual direct thermal label product 200 is “separated” from direct thermal linerless label web 100, while at least Figure 1 demonstrates that are essentially the same.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both a “face” through out the specification and a “substrate” in the abstract and pages 33-34 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “121” has been used to designate both an “adhesive” through out the specification and “black blocks” page 48 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “611” has been used to designate both a “carrier or substrate” through the specification and a “belt” on pages 57-58 and 61.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because reference number 611 is equated with reference numbers 121 (an adhesive coating) and 150 (an adhesion-free area) in Figure 8 but a “carrier or substrate” through the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because reference number 580 is equated with reference numbers 121 (an adhesive coating) in Figure 8 but a “coating unit” through the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “611a” has been used to designate both a “carrier material” and a “belt”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because reference numbers 611a and 611b (see Figure 10, for example) are equated with reference numbers 121 (an adhesive coating) but a “carrier or substrate” or “belt” through the specification (see page 12, for example).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because reference numbers 611a and 611b (see Figure 11, for example) are equated with reference numbers 121 (an adhesive coating), but a “carrier or substrate” or “belt” through the specification (see page 12, for example).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The lengthy specification and the drawing have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 11 is objected to because of the following informalities: for consistency within the claim language, the Examiner requests that the claim be amended to recite “...The direct thermal linerless label web (100) according to claim 9, wherein the direct thermal linerless label web (100)consists of...the pressure sensitive adhesive coating (120), and...”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: for consistency within the claim language, the Examiner requests that the claim be amended to recite “...the pressure sensitive adhesive coating (120) is arranged...total coverage of the pressure sensitive adhesive coating (120) is equal to or less than... total coverage of the pressure sensitive adhesive coating (120) is equal to or less than...”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: for consistency within the claim language, the Examiner requests that the claim be amended to recite “...the pressure sensitive adhesive coating (120) comprising the silicone additive...dry weight of the pressure sensitive adhesive coating (120), and/or the pressure sensitive adhesive coating (120) comprising the silicone additive...total dry weight of the pressure sensitive adhesive coating (120).”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: for consistency within the claim language, the Examiner requests that the claim be amended to recite “...B) the pressure sensitive adhesive coating (120)...dry weight of the pressure sensitive adhesive coating (120)... ”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the amount of the emulsified silicone additive" in line 9.  There is insufficient antecedent basis for this limitation in the claim as an amount of the emulsified silicone additive has not been previously introduced.

Claim 10 recites the limitation "the total dry weight" in line 11.  There is insufficient antecedent basis for this limitation in the claim as an amount of the emulsified silicone additive has not been previously introduced.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation of a range between 1 wt.% and 6 wt.%, and the claim also recites between 2 wt.% and 4 wt.%, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the total coverage" in line 4.  There is insufficient antecedent basis for this limitation in the claim as a total coverage has not been previously introduced.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation of a total coverage of equal to or less than 90%, and the claim also recites a total coverage of equal to or less than 70%, and the claim also recites a total coverage of equal to or less than 50%, which is the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 12 recites the limitation "the total area of the second side (112)" in line 6.  There is insufficient antecedent basis for this limitation in the claim as a total area has not been previously introduced.

Claim 12 recites the limitation "the total coverage" in line 7.  There is insufficient antecedent basis for this limitation in the claim as a total coverage has not been previously introduced.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation a total coverage of equal to or more than 10%, and the claim also recites a total coverage of equal to or more than 20%, and the claim also recites a total coverage of equal to or more than 30%, which is the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 12 recites the limitation "the total area of the second side (112)" in line 9.  There is insufficient antecedent basis for this limitation in the claim as a total area has not been previously introduced.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation of a coat weight equal to or less than 25 g/m2, and the claim also recites a coat weight of equal to or less than 21 g/m2, which is the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation of a coat weight equal to or more than 10 g/m2, and the claim also recites a coat weight of equal to or more than 15 g/m2, which is the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 14, it is unclear from the claim limitations if the recited water-based acrylic adhesive is the “dried” adhesive previously recited, or if the recited water-based acrylic adhesive is not yet “dried”.

Claim 14 recites the limitation "the total amount of wetting agent(s)” in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim as a total amount of wetting agents(s) has not been previously introduced.

Claim 14 recites the limitation "the total dry weight" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim as a total dry weight has not been previously introduced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 11 and 13-14 and claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 5840657) in view of Norman et al. (US 5154974).

Regarding claim(s) claims 9 and 11 and claim 10, Mehta teaches an imageable linerless pressure sensitive adhesive (PSA) (title) comprising a web (11) having a first surface (30) coated with imageable coating (34) (direct thermal printable coating on the first side (111)), a second surface (32) (a face (110) having a first side (111) and second side (112)); 
an optional base coating (36) on coating(s) (34) and web (11); 
release material (38) on base coating (36) (release coating on the direct thermal printable coating);
and PSA coating (40) on the second surface (32) of web (11) (PSA coating on the second side (112), which said PSA may be selected from any known classes of compositions (column 4, lines 44-60; column 5, line 54 to column 6, line 25; Figure 3).  
The Examiner notes that the laminate of Mehta teaches the presently claimed direct thermal linerless label web (see, for example column 3, lines 8-12 which demonstrate that the invention is thermally activated).  The Examiner also notes that Mehta discloses that the base coating (36) is optional, and thus not required, which provides the disclosed invention as consisting of only layers (11), (38) and (40) (current claim 11).

Mehta is silent to the compositional components (i.e., the acrylic adhesive and silicone additive), and the recited proportion(s), of the presently claimed PSA coating (120).

However, Norman teaches PSA compositions exhibiting improved cutting properties, and laminates containing the same (column 1, lines 10-16), comprising a water-based acrylic adhesive further having reduced edge flow and no adhesive build-up on a cutting blade comprising an acrylic polymer and a minor amount, sufficient to improve cutting properties, of polydimethylsiloxane (column 2, line 51 to column 3, line 14).
Norman also teaches that the amount of the siloxane is chosen to sufficiently reduce the amount of adhesive oozing without impairing the adhesive properties of the composition, which said amount of the siloxane is 2 to 10 % by weight based on the solid content per 100 % by weight of the acrylic polymer (column 3, lines 17-44), which overlaps that presently claimed, and that the siloxane are supplied in the form of an aqueous emulsion (emulsified silicone additive) (column 3, lines 61-62).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

With respect to claims 9 and 11-14, although claim 9, which contains all the product limitations of process claim 1, does not disclose the process limitations of claim 1, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Mehta/Norman meets the requirements of the claimed composition, Mehta/Norman clearly meets the requirements of the present claims.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ PSA compositions of Norman for the PSA coating (40) of Mehta towards a PSA composition providing a balance of improved cutting properties, reduced edge flow, the prevention of adhesive build-up and adhesive properties based on the requirement of the prior art’s intended application as in the present invention.

Regarding claim 13, while the body-text of Norman does not disclose the presently claimed coat weights, the inventive examples of Norman demonstrate that the coat weights of the adhesives range from 1.5-1.7 g/100 in2 (~23-26 g/m2), which overlaps that presently claimed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the PSA compositions of Mehta/Norman at a coat weight identical to that presently claimed based on the thickness of the resultant PSA layer required of the prior art’s intended application as in the present invention.

Regarding claim 14, Norman teaches that the acrylic polymer comprises butyl acrylate (column 4, lines 9-11).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 5840657) in view of Norman et al. (US 5154974) and in further view of Sorensen et al. (US 4889234).

Regarding claim 12, Mehta/Norman do not disclose that the PSA is arranged as continuous stripes with the presently recited area coverage.

However, Mehta does disclose that PSA (40) is patterned coated on the second surface of web (11) (column 6, lines 26-37).

However, Sorensen teaches patterned adhesive label structures (title) towards providing an adhesive layer with less than 100 % coverage and consequently having lesser adhesion via patterning of the adhesive in patterns such as, inter alia, stripes (Figure 8), and that the peel force of an adhesive layer is proportional to the percentage of coverage (column 6, lines 29-54; Figure 4).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to coat PSA (40) of Mehta/Norman as continuous stripes based on the peel force required of the prior art’s intended application as in the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        4/27/2022